Citation Nr: 0520987	
Decision Date: 08/03/05    Archive Date: 08/17/05

DOCKET NO.  03-33 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for a headache 
disorder.


REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel





INTRODUCTION

The veteran served on active duty from December 1967 to July 
1969.  Service in Vietnam is indicated by the evidence of 
record.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (the RO) which denied the veteran's 
claims of entitlement to service connection for a skin 
disorder and cluster/migraine headaches. 

In the veteran's substantive appeal (VA Form 9), filed in 
November 2003, he requested a personal hearing before a 
Veterans Law Judge at the RO.  The hearing was scheduled, but 
the veteran withdrew his request in a July 2004 statement.  
See 38 C.F.R. § 20.704(e) (2004).  He has not since indicated 
that he desires a personal hearing.

In November 2004, the Board remanded this case to the VA 
Appeals Management Center (AMC) for additional evidentiary 
development.  After such was completed, the AMC issued a 
supplemental statement of the case (SSOC) in March 2005 which 
continued to deny the veteran's claims.  The veteran's VA 
claims folder has been returned to the Board for further 
appellate consideration.  


FINDINGS OF FACT

1.  The medical evidence of record demonstrates the current 
existence of a skin disorder, diagnosed as folliculitis; and 
a headache disorder, diagnosed as cluster headaches. 

2.  Neither a skin disorder nor a headache disorder was 
manifested in service.

3.  The veteran's military service included a tour of duty in 
Vietnam. 

4.  The competent medical evidence of record does not 
demonstrate a nexus between the veteran's claimed 
disabilities and his military service, to include exposure to 
herbicides in Vietnam.  


CONCLUSIONS OF LAW

1.  A skin disorder was not incurred in or aggravated by the 
veteran's military service.  38 U.S.C.A. §§ 1110, 1116 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004). 

2.  A headache disorder was not incurred in or aggravated by 
the veteran's military service.  38 U.S.C.A. §§ 1110, 1116 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004). 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a skin disorder 
and cluster/migraine headaches.  His essential contention is 
that these conditions are related to herbicide exposure in 
Vietnam.  Because the two issues involve the application of 
identical law to similar facts, the Board will address them 
together.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)]. This law 
eliminated the former statutory requirement that claims be 
well grounded. Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The current standard of review is as follows.  After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  
See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2004).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  

The Board observes that the veteran was notified by the 
October 2003 statement of the case (SOC) and the March 2005 
SSOC of the pertinent law and regulations, of the need to 
submit additional evidence on his claim, and of the 
particular deficiencies in the evidence with respect to his 
claim.  The Board's remand further served to inform him of 
what was required, in particular a medical nexus opinion.  

More significantly, a letter was sent to the veteran in 
October 2001, which was specifically intended to address the 
requirements of the VCAA.  That letter described in great 
detail the requirements for service connection, and in 
particular the need for evidence showing "[a] relationship 
between your current disability and an injury, disease or 
event in service."  See the October 4, 2001 VCAA letter, 
pages 1-2 [emphasis as in original].

In addition, another VCAA letter was sent to the veteran in 
December 2004.  That letter once again informed the veteran 
as to what was required to establish his claim.  See the 
December 28, 2004 letter, page 3.

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  In the October 
2001 VCAA letter, the veteran was informed that "[VA] will 
try to help you get such things as medical records, 
employment records, and records from other Federal 
agencies."  See the October 4, 2001 letter, page 2.  
Moreover, the December 2004 VCAA letter amplified this as 
follows:  "[i]f they are needed for your appeal, we're 
requesting all records held by Federal agencies to include 
your service medical records or other military records, and 
medical records at VA hospitals."  See the December 28, 2004 
VCAA letter, page 3.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The October 2001 VCAA letter specifically asked the veteran 
to identify any relevant medical treatment, and enclosed 
consent forms for the purpose of obtaining copies of such 
medical records.  The veteran was also informed that he may 
have to report for a VA medical examination.  Significantly, 
the veteran was further informed that "[i]t's still your 
responsibility to support your claim with appropriate 
evidence."  See the October 4, 2001 VCAA letter, page 3.

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The SSOC specifically contained this information.  See the 
March 2005 SSOC, page 2.  Moreover, and crucially, the 
October 2001 VCAA letter specifically instructed the veteran 
to "tell us about any additional information or evidence 
that you want us to try to get for you."  This instruction 
clearly complies with the requirements of 38 C.F.R. § 3.159 
(b) in that it informed the veteran that he could submit or 
identify evidence other than what was specifically requested 
by the RO.

The Board additionally notes that even though the October 
2001 letter requested a response within 30 days, it also 
expressly notified the veteran that he had one year to submit 
the requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b) [evidence must be received by VA within 
one year from the date notice is sent].  See the October 4, 
2001 VCAA letter, page 2.  The one-year period has since 
expired.

The veteran's claim was adjudicated by the RO in a July 2002 
rating decision, prior to the expiration of the one-year 
period following the October 2001 VCAA notification of the 
veteran of the evidence necessary to substantiate his claim.  
However, this does not render the RO's notice invalid or 
inadequate.  The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 107, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. §  ____), made effective from November 
9, 2000, specifically addresses this issue and provides that 
nothing in paragraph (1) of 38 U.S.C.A. § 5103 shall be 
construed to prohibit VA from making a decision on a claim 
before the expiration of the one-year period referred to in 
that subsection.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was provided notice of 
the VCAA in October 2001, prior to the initial adjudication 
of his claim in July 2002.    

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained.  The evidence of record includes 
service medical records, post-service medical treatment 
records, and personal statements from the veteran.  The Board 
remanded this claim in November 2004 so that medical nexus 
opinions could be obtained.  See Charles v. Principi, 16 Vet. 
App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2004) 
[medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim].  
Two VA examinations were completed in January 2005, the 
results of which are reported below.  The veteran and his 
representative have not identified any outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2004).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and was given 
the opportunity to present testimony at a personal hearing if 
he so desired.  As was described in the Introduction, he 
requested a travel Board hearing at the RO, which was 
scheduled to be conducted on July 15, 2004.  However, he 
withdrew that request.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).  

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d) (2004); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Agent Orange exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f) (West 2002).  

The following diseases are deemed associated with herbicide 
exposure: chloracne or other acneform diseases consistent 
with chloracne, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma) and diabetes mellitus 
(Type 2).  See 38 C.F.R. § 3.309(e) (2004).  The foregoing 
diseases shall be service connected if a veteran was exposed 
to a herbicide agent during active military, naval, or air 
service, if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) 
are met, even though there is no record of such disease 
during service, provided further that the rebuttable 
presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. 
§ 3.307(d) are also satisfied.

The Secretary of Veterans Affairs (Secretary) has determined 
that there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41-442-449 (1996).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994).  As such, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam, see 
38 C.F.R. § 3.309(e), but must also determine whether his 
current disability is the result of active service under 38 
U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).

Factual background

As was noted in the Introduction, the veteran served in 
Vietnam. 

The veteran's service medical records include an entry dated 
February 1968 indicating "cold with cough, headache".  The 
records are otherwise devoid of any reference to a skin 
disorder or headaches.  In a report of medical history dated 
July 1969, the veteran responded "no" to the questions 
concerning frequent or severe headaches and skin diseases.

The veteran filed an initial claim of entitlement to service 
connection (VA Form 21-526) in February 2001.  In the form, 
he reported that the headaches began in 1985 and the skin 
conditions began in 1997.  In an accompanying statement in 
support of his claim (VA Form 21-4138) he stated as follows:  
"I was exposed to Agent Orange in Vietnam and believe that 
these conditions are . . . a result."  

In November 2004, the Board remanded this case so that a 
medical nexus opinion could be obtained.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); see also 
38 C.F.R. § 3.159(c)(4) (2003).  Two examinations, one 
concerning the skin condition and the other concerning the 
headaches, were completed in January 2005.  Each examiner 
diagnosed a disability, folliculitis and cluster headaches.  
Each examiner opined that the claimed disabilities were 
likely not related to the veteran's military service, to 
include Vietnam service and in particular presumed Agent 
Orange exposure.

Analysis
  
In order to establish service connection for the claimed 
disorder, there must be 
(1) evidence of a current disability; (2) evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson, supra.

With respect to element (1), it is undisputed that the 
claimed disabilities, a headache disability and a skin 
disorder, currently exist.  The Board observes that the skin 
disorder in question has been diagnosed as folliculitis; 
chloracne or any related skin disorder which could be deemed 
to be an Agent Orange presumptive disorder has not been 
diagnosed.

Concerning element (2), in-service incurrence of disease or 
injury, the Board will separately address disease and injury.  
Concerning disease, there is no evidence of either a headache 
disorder or a skin disorder in service or for many years 
thereafter, and the veteran does not so contend.  As 
discussed above, his application for service connection in 
February 2001 makes it clear that the onset of such 
disabilities was many years post service, and this is 
verified by the medical evidence of record.

Concerning injury, the claimed injury is exposure to 
herbicides in Vietnam.  Because the veteran in fact served in 
Vietnam, such exposure is presumed.  See 38 U.S.C.A. § 
1116(f) (West 2002); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) 
(2004).  To that extent, element (2) is met.

Moving on to crucial element (3), neither of the two claimed 
disabilities is deemed to be a presumptive Agent Orange 
related disease by law, and the Secretary of VA has not so 
determined.  Thus, service connection may not be established 
by statutory presumption.  However, as indicated in the law 
and regulations section above, service connection may still 
be established on a direct basis, i.e. via medical opinion 
linking the claimed disability to herbicide exposure.  See 
Combee, supra.  
It was for this reason that the Board remanded this case in 
November 2004.  

As noted in the factual background section above, both the 
January 2005 VA dermatology examiner and the neurology 
examiner, after reviewing the file and physically examining 
the veteran, determined that the claimed disabilities were 
not related to the veteran's military service, including 
presumed exposure to herbicides.

There is no competent medical evidence to the contrary.  To 
the extent that the veteran himself is attempting to 
establish an etiological connection between the headaches and 
skin disorder and his military service, it is well 
established that as a lay person without medical training he 
is not competent to provide opinions on medical matters such 
as the etiology of diseases.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 
3.159(a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  His statements are not, therefore, 
probative of a nexus between his disabilities and his 
military service.  See also Voerth v. West, 13 Vet. App. 117, 
119 (1999) [unsupported by medical evidence, a claimant's 
personal belief, no matter how sincere, is not probative of a 
nexus to service].  Hickson element (3) has therefore not 
been satisfied, and the veteran's claims fail on that basis. 

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claims for service connection for a headache 
disorder and a skin condition.  The benefits sought on appeal 
are accordingly denied.



ORDER

Entitlement to service connection for a skin disorder is 
denied.

Entitlement to service connection for a headache disorder is 
denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


